DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on August 11, 2022. Claims 1-2, 4-5, 7, 9-11, 14-15 and 17-20 have been amended.
Currently claims 1-20 are pending, and Claims 1, 9 and 17 are independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1-2, 4-5, 7, 9-11, 14-15 and 17-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained. 
 





Response to Arguments
Applicant’s arguments field on August 11, 2022 have been fully considered but they are not persuasive.

In the Remarks on page 7, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the amended claims are not abstract because the amended claims recite at least one step that cannot be performed in the human mind. However, Applicant neither point out nor explain which step in the amended claims that cannot be performed in the human mind.  


In the Remarks on page 7, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the amended claims are analogous to the claim at-issue in Example 39 and are patent eligible for the same reasons as set forth in the Example 39 analysis. 

In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant’s claims are unlike the claim in Example 39. The claim in Example 39 does not recite any of the judicial exceptions enumerated in the 2019 PEG, and the Alice analysis ends in Prong One. In contrast, Applicant’s claims recite at least in part of limitations “determines at least one of an identity of a user present in the fabrication environment, dividing the data into a plurality of data instances, determining at least one of s spectral feature, a statistical feature, or a number of saccades, and determining instructional content based on at least one the identity of the user, the type of task, or the expertise level”, that can be performed in the human mind but for the recitation of “using a trained machine learning model” and the term “automatically”.  Here, using a trained machine learning model is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement the abstract idea on a computer.  The Supreme Court has repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract. See Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). As to learning per se, such an argument overlooks the entire education system. Reciting machine learning is placing such learning in a computer context, offering no technological implementation details beyond the conceptual idea to use a machine for learning. With respect to the team “Automatically”, the courts has held that “Automating manual and mental processes on generic computers does not make an abstract idea patent eligible.” See Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“[A]utomation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).  Thus, the claims recite at least one abstract idea that falls in the mental process grouping. 
  

In the Remarks on page 10, Applicant argues that Lee does not teach or suggest that the predictive model automatically determines the identity of the user, the type of task being performed by the user, or the expertise level of the user in performing the task, as amended in claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Lee discloses a system can identify whether a worker is in a focused state of flow, the affective state in which the worker’s mind is fully immersed and actively engaged in their task. The system can also identify whether the worker is anxious (where the task difficulty is too high relative the worker’s skill); The system can infer and detect how focused a worker is on work tasks, based on physiological parameters collected from a various sensors (e.g., wearable, ambient, and environmental sensors), identify whether a worker is in a focused state and the worker’s skill level and the difficulty of the task; once a worker’s focus state is detected, the information can be used in various applications for optimizing the worker’s tasks and work quality such as monitoring task mastery, interventions to improve worker focus (e.g., recommending breaks, reassigning tasks, clarifying goals), identifying potentially lower quality production lots in a manufacturing environment, measuring the effects skills of training and personal information for improving a worker’s own productivity; and a machine learning model is used to make a prediction about the worker’s focus state, and the result is sent to the worker or the manager (see Abstract, ¶ 38-40).  Thus, Lee clearly discloses capturing the worker’s performance information in the manufacturing environment, and using a machine learning model to determine and identify the whether a worker is performing a task in the manufacturing environment, and whether the worker’s skill level still capable to perform the task, which suggests at least using a machine learning model to determine at least one of an identity of a user present in the fabrication environment, or an expertise level of a worker in performing a task. 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Lee teaches the limitations in the form of Applicant claimed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-8 are rejected below because the claims are directed to a method without tied to a particular machine in the body; Claims 9-16 are directed a non-transitory computer-readable storage medium including instructions, which falls within the statutory category of a product; and Claims 17-20 are directed to a system comprising a memory and a processor for executing the management application, which falls within the statutory category of a machine.
With respect to claims 1-8, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Revised Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 1 recites the limitations of “receiving data from one or more sensors, extracting one or more features from the data, determining at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, and an expertise level of a user in performing a task in the fabrication environment.” The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of a trained machine learning model. That is, other than reciting “using a trained machine learning model” and the term “automatically” for determining at least one of an identity of a user present in the fabrication environment, nothing in the claim element precludes the steps from practically being performed in the human mind (including observation, evaluation, judgement, opinion), or by a human using a pen and paper. For example, the claim encompasses a user manually reading the data from one or more sensors to identify one or more features from the data and determine if a user is at the fabrication environment. The mere nominal recitation of “a trained machine learning model” and the term “automatically” do not take the claim limitations out of the mental processes grouping. See 2019 Revised Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceeding to Prong Two. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 does not include a particular machine for performing the steps, instead, recites the additional elements of “a trained machine learning model” and the term “automatically” for performing the determine steps. Here, using a trained machine learning model is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement the abstract idea on a computer. However, these additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions, such as receiving data from one or more sensors and executing the machine learning model (mathematical algorithm) to determine an expertise level of a user, the computing device could be substituted with a human user and the underlying invention would result in a similar solution to the problem at hand. Thus, these additional elements do not integrate the recited judicial exception into a practical application because noting in the claim reflects an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceeding to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 17 recites the additional elements of “a computing device comprising a memory and a processor” for receiving data from “one or more sensors” and “using a trained machine learning model” for performing the steps. However, these additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions. At best, a computing device may perform the step of receiving data from one or more sensors. However, the functions of receiving, storing, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 17-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – 1-8 and 9-16 parallel claims 17-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the united.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Lee et al., (US 2019/0258944, hereinafter: Lee).

Regarding claim 1, Lee discloses a computer-implemented method for performing an action in a fabrication environment, the method comprising: 
receiving data from one or more sensors disposed in the fabrication environment (see Abstract: collecting physiological parameters from environmental sensors; ¶ 42-43, ¶ 48, claim 1); 
extracting one or more features from the data (see ¶ 6, ¶ 27-28, ¶ 43, ¶ 48, claim 1); 
performing one or more processing operations on the extracted features using a trained machine learning model that automatically determine at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, or an expertise level of a user in performing a task in the fabrication environment (see Abstract; ¶ 38-40, ¶ 59, ¶ 76-77, ¶ 97), wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label (see ¶ 40, ¶¶ 70-77, ¶ 89); and 
performing at least one action in the fabrication environment based on at least one of the identity of the user, the type of task, or the expertise level (see ¶ 38, ¶ 59-62, ¶ 89).  
Regarding claim 2, Lee discloses the method of claim 1, wherein extracting the one or more features comprises: 
dividing the data received from each sensor included in the one or more sensors into a plurality of data instances using a temporal sliding window (see ¶ 6, ¶ 27, ¶ 80-81, ¶ 85); and 
determining, for each data instance in the plurality of data instances, at least one of a spectral feature, a statistical feature, or a number of saccades (see ¶ 80, ¶ 82-83, ¶ 85).  
Regarding claim 3, Lee discloses the method of claim 2, wherein extracting the one or more features further comprises determining a single window that includes averages of data points in each window of the sliding window (see ¶ 83-84).  
Regarding claim 4, Lee discloses the method of claim 1, wherein the one or more sensors comprise at least one of a wearable sensor, a sensor instrumented in a tool, or a sensor placed in the fabrication environment (see Abstract, ¶ 38, ¶ 40-41, ¶ 48, claim 11). 
In addition, claim 4 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  Regarding claim 5, Lee discloses the method of claim 1, wherein the one or more sensors comprise at least one of an eye tracker, an accelerometer, a gyroscope, a microphone, a heart rate sensor, an25PATENTAttorney Docket No.: AUTO1452US1 inertial measurement unit, an ambient light sensor, a humidity sensor, a temperature sensor, a barometric pressure sensor, or a magnetometer (see ¶ 41, ¶ 63, ¶ 96). 
In addition, claim 5 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 6, Lee discloses the method of claim 1, wherein the trained machine learning model comprises a random forest classifier or regressor (see ¶ 97). 
In addition, claim 6 merely describes the type of model is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 7, Lee discloses the method of claim 1, wherein performing the at least one action includes: 
determining instructional content based on at least one of the identity of the user, the type of task, or the expertise level (see ¶ 25, ¶ 59, ¶ 88-89); and 
displaying the instructional content (see ¶ 102, ¶ 113).  
Regarding claim 8, Lee discloses the method of claim 1, wherein the extracted features are processed to determine the expertise level of the user in performing the task in the fabrication environment, and the at least one action comprises preventing the user from accessing at least one tool needed to perform the task (see ¶ 38, ¶ 59, ¶ 87, claim 15).  
Regarding claim 9, Lee discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors (see ¶ 27-28), cause the one or more processors to perform steps of: 
receiving data from one or more sensors disposed in a fabrication environment (see Abstract: collecting physiological parameters from environmental sensors; ¶ 42-43, ¶ 48, claim 1); 
extracting one or more features from the data (see ¶ 6, ¶ 27-28, ¶ 43, ¶ 48, claim 1); and 
performing one or more processing operations the extracted features using a trained machine learning model to automatically determine at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, or an expertise level of a user in performing a task in the fabrication environment (see Abstract; ¶ 38-40, ¶ 59, ¶ 76-77, ¶ 97), wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label (see ¶ 40, ¶¶ 70-77, ¶ 89).
Regarding claim 10, Lee discloses the one or more non-transitory computer-readable media of claim 9, the steps further comprising: 
training the machine learning model based on the sensor data comprising 
training data collected as a plurality of users perform predefined tasks, 26PATENTwherein the plurality of users include users having at least one of different levels of expertise in performing the predefined tasks or different levels of overall expertise (see ¶ 48, ¶ 70, ¶ 76, ¶ 79, ¶ 89).  
Regarding claim 11, Lee discloses the one or more non-transitory computer-readable media of claim 10, wherein the plurality of users further includes users having at least one of different handedness or different vision (see ¶ 60, ¶ 94-95).
In addition, claim 11 merely describes the user’s characteristics is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 12, Lee discloses the one or more non-transitory computer-readable media of claim 9, wherein extracting the one or more features includes: 
dividing the received data from each of the one or more sensors into a plurality of data instances using a temporal sliding window (see ¶ 6, ¶ 27, ¶ 80-81, ¶ 85); and 
determining, for each of the data instances, at least one of a spectral feature, a statistical feature, or a number of saccades (see ¶ 80, ¶ 82-83, ¶ 85).  

Regarding claim 13, Lee discloses the one or more non-transitory computer-readable media of claim 12, wherein extracting the one or more features further comprises determining a single window that includes averages of data points in each window of the sliding window (see ¶ 83-84).  
Regarding claim 14, Lee discloses the one or more non-transitory computer-readable media of claim 9, wherein the one or more sensors comprise at least one of a sensor worn on a user, a sensor instrumented in a tool, or a sensor placed in a fabrication environment (see Abstract, ¶ 38, ¶ 40-41, ¶ 48, claim 11). 
In addition, claim 14 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 15, Lee discloses the one or more non-transitory computer-readable media of claim 9, the steps further comprising: 
determining instructional content based on at least one of the user, the task, or the level of expertise (see ¶ 25, ¶ 59, ¶ 88-89); and 
displaying the instructional content (see ¶ 102, ¶ 113).  

Regarding claim 16, Lee discloses the one or more non-transitory computer-readable media of claim 9, wherein the extracted features are processed to determine the expertise level of the user in performing the task, and the steps further comprise:  27PATENT Attorney Docket No.: AUTO1452US1 
responsive to determining that the expertise level of the user in performing the task does not satisfy a predefined threshold, preventing the user from accessing at least one tool associated with the task (see ¶ 69, ¶ 38, ¶ 59, ¶ 87, claim 15).  

Regarding claim 17, Lee discloses a system comprising: 
one or more sensors comprising at least one of a sensor worn on a user, a sensor instrumented in a tool, or a sensor placed in a fabrication environment (see Abstract, ¶ 38-41, ¶ 48, claim 11); and 
a computing device (see ¶ 97) comprising: 
a memory storing a management application (see ¶ 28, ¶ 108), and 
a processor that is coupled to the memory and, when executing the management application (see ¶ 28, ¶ 108), is configured to: 
receive data from the one or more sensors (see Abstract: collecting physiological parameters from environmental sensors; ¶ 42-43, ¶ 48, claim 1); 
extract one or more features from the data (see ¶ 6, ¶ 27-28, ¶ 43, ¶ 48, claim 1); and 
perform one or more processing operations on the extracted features using a trained machine learning model to automatically determine at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, or an expertise level of a user in performing a task in the fabrication environment (see Abstract; ¶ 38-40, ¶ 59, ¶ 76-77, ¶ 97), wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label (see ¶ 40, ¶¶ 70-77).

Regarding claim 18, Lee discloses the system of claim 17, wherein: 
the one or more sensors comprise the sensor instrumented in the tool (see ¶ 41-42); 
the sensor instrumented in the tool is at least one of an accelerator, a gyroscope, an inertial measurement unit, an ambient light sensor, a humidity sensor, a temperature sensor, a barometric pressure sensor, or a magnetometer (see ¶ 41-42, ¶ 61-62); and 
the sensor instrumented in the tool is attached to at least one of a handle, a side of a blade, an iron, a shaft, a drill press, or a base of the tool (see ¶ 41-42).
In addition, claim 18 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 19, Lee discloses the system of claim 17, wherein:  28PATENT Attorney Docket No.: AUTO1452US1 
the one or more sensors comprise the sensor placed in the fabrication environment (see ¶ 41-42); and 
the sensor placed in the fabrication environment is at least one of an accelerometer or a microphone (see ¶  41-42).
In addition, claim 19 merely describes the use of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

  Regarding claim 20, Lee discloses the system of claim 17, wherein: 
the one or more sensors comprise the sensor worn on the user (see ¶ 38, ¶ 40-41, ¶ 48, claim 11); and 
the sensor worn on the user is at least one of an eye tracker, an accelerometer, a gyroscope, or a heart rate sensor (see ¶ 41-42, ¶ 62).
In addition, claim 20 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mercury et al., (US 2019/0087833) discloses a system for determining model profiles of credential receiver corresponding to particular field objects, analyzing credential receiver data to determine sets of capabilities associated with the receiver, and training a machine learning algorithm.
Iwasaki et al., (US 2005/0209902) discloses a worker management system for identifying task currently performed by the workers extracted by the worker extraction part to obtain and compare priority levels of the current task.
Chattopadhyay et al., (US 2019/0099886) discloses a method for monitoring robot health in manufacturing environments by using sensors to obtain vibration signal representative of vibration of the robot to determine whether the feature satisfies the threshold.
“Performance Analysis of IoT-Based sensor, Big Data Processing, and Machine Learning Model for Real-time Monitoring System in Automotive Manufacturing”, by Syafrudin et al., Department of Industrial and Systems Engineering, Dongguk University, Seoul, 100-715, Korea. MDPI, September 4, 2018.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624